DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn USPA 2009/0053556 in view of Ferraiuolo WO 2012/077150 in view of Fukio JP 11-279734. Sohn teaches austenite based steel sheet having ranges of ingredients that overlap those claimed (paragraphs 16-20 and 73). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare any of the suggested combinations of ingredients and amounts since Sohn teaches that effective steels can be made in this manner. Sohn does not teach or suggest claimed amount of W and Co. Ferraiuolo teaches that high Mn austenite based steels can include and effectively limit W and Co to claimed range (page 4). It would have been obvious to one of ordinary skill .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 29 September 2021. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Sohn in view of Ferraiuolo in view of Fukio of the Office Action mailed on 29 September 2021. Applicant argues that there is no reason to modify Sohn to suppress surface diffusion of Mn, but the rejection is not based on this reason, and so this traversal argument is not persuasive. Both Sohn and Ferraiuolo are concerned with high Mn austenite TWIP steels having improved elongation/workability. See Sohn (paragraphs 4, 33, and 48) and Ferraiuolo (pages 5 and 6, among others). Ferraiuolo teaches that controlling Co and W to stated ranges in these types of steels facilitates improved elongation and workability (page 8, bottom). Thus, it would have been obvious to include Co 

Allowable Subject Matter
Claims 5, 6, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claims 5, 6, and 9-11, the reviewed prior art does not expressly teach or suggest the subject matter of these claims and does not otherwise provide basis for establishing inherency of these claimed features in the claimed context. Particularly, the reviewed prior art does not teach or suggest claimed plated steel having the structural and compositional features of these claims in the claimed context. For example, Sohn USPA 2009/0053556 in view of Ferraiuolo WO 2012/077150 in view of Fukio JP 11-279734 fail to teach or suggest these features. Particularly, these references are silent on these features and there is no reasonable 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
20 January 2022